office_of_chief_counsel internal_revenue_service memorandum number release date cc ita mllam postn-123462-09 uilc date july to --------------------- --------------------------------------------- -------------------------------------- from christopher f kane branch chief branch cc ita income_tax accounting subject ---------------------------------------------------------------------------- legend taxpayer club employer player employee -------------------------- ---------------------------------------------------------- ------------------------ on date the office of associate chief_counsel income_tax accounting issued chief_counsel_advice cca postf-135262-08 concluding that taxpayer may not take a deduction under sec_162 of the internal_revenue_code code for compensation paid to employee pursuant to an employment contract because taxpayer was receiving disability insurance payments on account of employee’s injury and sec_162 disallows a deduction for an expense for which there is a right or expectation of reimbursement upon further consideration the office of associate chief_counsel income_tax accounting has concluded that taxpayer is not precluded from taking a sec_162 deduction for the compensation paid to employee pursuant to the employment contract merely because taxpayer received insurance payments on account of employee’s disability nor does sec_265 disallow such a deduction these conclusions are based upon the facts as described in our prior cca postn-123462-09 this cca does not alter the prior cca’s conclusion that taxpayer may exclude from gross_income proceeds received under a disability insurance_policy related to an injured employee under sec_104 sec_1_162-7 of the income_tax regulations provides that there may be included among the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-10 however specifically limits the deduction for amounts paid_or_accrued as compensation_for injuries to the amount not_compensated_for_by_insurance_or_otherwise amounts paid_or_accrued by a taxpayer on account of injuries received by employees and lump-sum amounts paid_or_accrued as compensation_for injuries are proper deductions as ordinary and necessary expenses such deductions are limited to the amount not compensated for by insurance or otherwise1 amounts paid_or_accrued within the taxable_year for dismissal wages unemployment benefits guaranteed annual wages vacations or a sickness accident hospitalization medical expense recreational welfare or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business sec_162 of the code provides a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to properly claim the deduction requires an expense 503_us_79 a deduction is not allowed for an expense for which there is a right or expectation of reimbursement this reimbursement theory is premised on either the principle that these expenditures are in the nature of loans or advancements and as such are not ordinary and necessary business_expenses or on the principle that the taxpayer has made no economic outlay by making the expenditure by virtue of the reimbursement see 356_f2d_755 5th cir cert_denied 385_us_832 the application of either of these principles to deny a deduction requires a finding that the expense and the reimbursement be connected to each other service position and case law have dealt with the issue of just how connected the expense and the reimbursement must be in order for the right to reimbursement to have the effect of denying the sec_162 deduction revenue rulings that deny a sec_162 deduction on this basis demonstrate that factually the expense deducted and the right to reimbursement must be such that the expense incurred must bear a close nexus to the reimbursement in revrul_78_388 1978_2_cb_110 providing that a taxpayer’s moving_expenses for which the taxpayer has a fixed_right of reimbursement are not deductible under sec_162 or sec_165 the taxpayer incurred moving_expenses pursuant to a taking by a state highway authority for because employee was not paid_by employer on account of injuries received by employee as a lump sum amount as compensation_for injuries but was rather paid compensation pursuant to his employment contract which required that his salary be paid regardless of physical condition this sentence does not apply to deny taxpayer’s deduction for compensation postn-123462-09 the interstate highway program of the premises leased by the taxpayer the expenses were reimbursed under a federal statute that provided uniform policies for the treatment of persons displaced by federal and federally assisted programs both the moving expense and the reimbursement arose because of the taking and there was no reimbursement without the expense the reimbursement provided for in the statute insured that the taxpayer would suffer nothing more than a temporary economic outlay in revrul_79_263 1979_2_cb_82 disallowing a deduction for the portion of cattle feed expenses for which the taxpayer was to be reimbursed the expense that arose due to disaster related loss of feed was to be explicitly reimbursed by legislation pertaining to such conditions and providing for the added cattle feed expense reimbursement the connection between the additional cattle feed expense and the reimbursement was clear and directly provided for in the legislation revrul_80_348 1980_2_cb_31 denies a deduction for travel_expenses that are reimbursed in a subsequent year the revenue_ruling does not explicitly detail the connection between the travel_expenses and the reimbursement but revrul_78_209 1978_1_cb_25 which it modifies indicates that the union reimburses all delegates from its local chapters to its convention for their living and travel_expenses thus the nexus between the living and travel expense and the reimbursement for such expenses is clear these revenue rulings stand in contrast to revrul_64_329 1964_2_cb_58 which holds that a casualty_loss deduction will not be reduced by the amount of cash gifts excluded from the recipient’s income because there was no limitation or directive on how the cash gifts were to be used by the recipient this demonstrates the lack of connection between the casualty_loss and the gifts received is enough to allow the casualty_loss deduction this ruling in turn cites to rev_rul 1953_2_cb_112 which holds under similar circumstances that such gifts do reduce the casualty_loss deduction allowed because the money received by the recipient had to be used to rehabilitate or replace the property that was the subject of the casualty here the nexus is complete and the gifts are a reimbursement for the loss sustained case law in this area also holds that a right to reimbursement may preclude a taxpayer from deducting expenses in 710_f2d_1400 9th cir the appeals court found that the allowance the taxpayer received was a direct reimbursement for expenses he attempted to deduct the amount was tied directly to the expense by a formula and the reimbursement was made at the time of the expenditure the educational expenditure was for a flight training course and the legislation providing for reimbursement covered flight training course expenses the connection between the expense and reimbursement was direct the expense precipitated the reimbursement in the manocchio case in the tax_court 78_tc_989 the court describes the reimbursement situation as one where but for the expense there would not be a reimbursement in tachometer corporation v commissioner 37_tc_158 acq 1962_2_cb_3 the taxpayer was allowed a deduction for moving_expenses because the taxpayer had only a general right to reimbursement the court concluded that although the taxpayer had a general right to reimbursement conflicting evidence to determine the amount of compensation indicated the lack of definiteness of the taxpayer’s right postn-123462-09 in the case at hand employer’s expense is a salary expense pursuant to an employment contract which guarantees employee’s compensation the payment employer is receiving is an insurance payment under a disability insurance_contract the insurance proceeds are not required to be paid to employee and may be used by employer for other purposes there is no requirement as in rev_rul above that the insurance proceeds be used to pay employee’s salary the insurance proceeds were received by employer as a result of employee’s disability as such they were excluded from employer’s income under sec_104 they were not received as a reimbursement for compensation paid to employee even though they may have been measured to some extent by the compensation to be paid to employee under his employment contract there is not a close enough nexus between the disability insurance payment and the salary expense of employee to connect the two this case differs from the revenue rulings where the taxpayer was reimbursed for the expense in the rulings cited above it is clear that if the expense is incurred it would be reimbursed and the reimbursement depends on the expense in situations where this nexus is not clear the deduction has been allowed in the case at issue here employer is receiving disability insurance payments under an insurance_policy and paying salary payments under a separate employment contract the right to the insurance proceeds derives from the insurance_contract and the employee’s disability and not from the legal_obligation to make the salary payments the connection between the expense and the payment is not such that the receipt of the insurance payment depends on the salary expense having been incurred because of this lack of a nexus the insurance payment is not a reimbursement for the compensation expense an additional reason for not applying the reimbursement theory to the case at hand is that the exclusion_from_gross_income of the disability insurance proceeds pursuant to sec_104 is a specific exclusion enacted by congress which should not be overridden by the general_rule of sec_162 that reimbursed expenses are not deductible when congress enacted what is now sec_104 and subsequently reenacted it in and again in congress was aware that it applied to insurance proceeds received by employers on account of insurance policies they had taken out on their employees revrul_66_262 1966_2_cb_105 holds that sec_104 applies to both employer corporations as well as individual employees and that sec_265 denies the deduction for premiums_paid for such policies the revenue_ruling cites 43_bta_1 as support for this proposition therefore if there had been any doubt that this exclusion applied to it is not being contested that the insurance proceeds were received by employer as some other type of payment than insurance payments arising on account of an employee’s disability the tax_benefit_rule is not applicable generally the tax_benefit_rule requires a taxpayer who benefited from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based since we have determined that the disability insurance payment that employer received was not a reimbursement for payments of employee’s compensation under his employment contract we find that there is no inconsistent event upon which to base an application of the tax_benefit_rule postn-123462-09 employers the answer was clear as early as this exclusion_from_gross_income under sec_104 was reenacted in the code as well as in the 1986_code pursuant to the legislative re-enactment_doctrine congress is presumed to be aware of an administrative or judicial interpretation of a statute and to adopt the interpretation when it re-enacts a statute without change 434_us_575 98_sct_866 using the reimbursement theory to deny the deduction for compensation has the effect of frustrating the effect of the exclusion_from_gross_income provided by sec_104 this is contrary to what congress intended when it enacted sec_104 while sec_162 generally precludes a taxpayer from taking a deduction for an expense when there is a right or expectation of reimbursement sec_104 specifically excludes the disability insurance proceeds from gross_income and sec_265 has the effect of specifically providing that the premium expense cannot be deducted since it is allocable to a class of tax-exempt_income other than interest it is a well established rule that a ‘specific statute controls over a general one without regard to priority of enactment ’ 365_us_753 81_sct_864 sec_104 and sec_265 control_over sec_162 in this instance sec_162 should not be employed in such a manner as to override the specific exclusion of sec_104 sec_265 of the code provides that no deduction shall be allowed for any amount otherwise allowable as a deduction that is allocable to one or more classes of income other than interest whether or not any amount of income of that class or classes is received or accrued wholly exempt from the taxes imposed by subtitle a of the internal_revenue_code or any amount otherwise allowable under sec_212 which is allocable to interest whether or not any amount of such interest is received or accrued wholly exempt from the taxes imposed by this subtitle in this case sec_265 does not prohibit the deduction of the compensation payment made to employee because the deduction is not allocable to the insurance proceeds received from the disability policy the statute uses the term allocable to describe the relationship the deduction must have to the tax exempt_income this term implies a close connection between the tax exempt_income and the deductible expense here the compensation payment is not the reason for the insurance payment the insurance payment is received on account of employee’s disability not on account of employer’s contractual obligation to pay employee’s salary in 78_tc_989 the tax_court based its disallowance of an expense deduction on the application of sec_265 it found that there was a close connection between the receipt of tax exempt_income in that case and the claimed deduction for the education expense claimed by the taxpayer the court reasoned that the right to reimbursement for the expense arose only when the veterans administration received a signed certification of the training and the cost of such training in the court’s opinion this created a fundamental nexus between the reimbursement income and the expense postn-123462-09 which fell within the meaning of the allocable to language manocchio t c pincite- the relationship between the insurance proceeds and the compensation paid to employee in this case is not of this caliber the right to the insurance proceeds did not arise out of the requirement to pay employee compensation rather it arose from the disability incurred by employee and is separate from the employer’s requirement to pay compensation under the compensation agreement with no connection between the income and the expense the requirement that the expense be allocable to the tax exempt_income is not met and sec_265 does not disallow the deduction please call us at if you have any questions about this memorandum
